SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedAugust 31, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53101 GALLERY MANAGEMENT HOLDING CORP. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-0811822 (State or other jurisdiction (IRS Employer File Number) of incorporation) 9093 E. Nassau Ave. Denver, Colorado (Address of principal executive offices) (zip code) (303)868-9494 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] As of August 31, 2011, registrant had outstanding 22,210,200 shares of the registrant's common stock. FORM 10-Q GALLERY MANAGEMENT HOLDING CORP. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended August 31, 2011 Consolidated Balance Sheet (Unaudited) 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statement of Shareholders' Equity 7 Consolidated Statements of Cash Flows (Unaudited) 8 Notes to Unaudited Financial Statements 9 Item 2. Management’s Discussion and Analysis and Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors
